UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-00656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                  The Court has received a letter, dated November 20, 2019, from Defendant

Alvarez, asking for clarification concerning his “Petition to revoke or amend plea agreement

(without prejudice).” (Docket Entry No. 61.) As stated in the Court’s November 5, 2019, Order,

and during the November 8, 2019, change of counsel hearing, Mr. Alvarez’s Petition was filed

under seal because it contained information concerning communications with his attorney, which

are privileged. As Mr. Alvarez is represented by counsel, the Court will not entertain his pro se

Petition or any other direct application by Mr. Alvarez on his own behalf. Mr. Alvarez is

instructed to communicate with his counsel, Mr. Brackley, who will make any application on his

behalf that may be appropriate. Mr. Brackley is directed to provide a copy of this Order to Mr.

Alvarez.


        SO ORDERED.

Dated: New York, New York
       December 9, 2019

                                                                      _/s/ Laura Taylor Swain_____
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




ORD RE NOVEMBER 20 LETTER.DOCX                             VERSION DECEMBER 9, 2019                  1
